DETAILED ACTION
	This Office action is in response to the communication filed on 3/31/2020. Claims 1-18 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in China on August 19, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Drawings
Figures 1 and 2 should be designated by a legend such as –Prior Art– because they only depict what is already known and conventional in the art. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	Claim 5 and 14 are objected to because of the following informalities: 
a. 	“in an odd row of the display units, the second sub-pixels of all the display units are coupled to the first gate line, and the first sub-pixels of all the display units are coupled to the second gate line; and 
in an even row of the display units, the first sub-pixels of all the display units are coupled to the first gate line, and the second sub-pixels of all the display units are coupled to the second gate line” should be amended to:
 “in an odd row of the display units, the second sub-pixels of all the display units are coupled to the first gate line type, and the first sub-pixels of all the display units are coupled to the second gate line type; and 
in an even row of the display units, the first sub-pixels of all the display units are coupled to the first gate line type, and the second sub-pixels of all the display units are coupled to the second gate line type” in lines 2-7 because as shown in Applicant’s Fig. 1, 3, and 6, the second, even row of display units had a first sub-pixel of an odd row was connected to a separate gate line L1 and an even row first sub-pixel was connected to a separate gate line G3. However, they were both connected to a first gate line type that was an odd gate line. The same applies for second sub-pixels with respect to a second gate line type of a connection to even gate lines. Similar amendments are required for claim 14.
b.	 Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0260370 by Gu et al. (“Gu.”)
Regarding claim 1, Gu discloses a dual gate array substrate (Fig. 4), comprising: 
a plurality of pairs of gate lines (Fig. 4, gate lines 1)  and a plurality of data lines (Fig. 4, data lines 2), 
wherein the plurality of pairs of gate lines and the plurality of data lines intersect perpendicularly to define a plurality of display units arranged in an array (Fig. 4; [0034], plurality of pixel units arranged in an array is bounded by the set of data lines 2 and the gate lines 1 where a display unit was two adjacent pixel units), 
the display units comprising two sub-pixels of a same color (Fig. 4; [0034], Every two adjacent columns of pixel units of the plurality of pixel units have the same color), and 
(Fig. 4; [0034], each data line 2 controls two adjacent columns of pixel units having the same color).

Regarding claim 3, Gu discloses a dual gate array substrate according to claim 1, wherein: each pair of gate lines comprises a first gate line and a second gate line; and a row of the display units defined by the first gate line and the second gate line is arranged between the first gate line and the second gate line (see Fig. 4 that two adjacent columns of pixel units comprising a display unit are between a first gate line 1 and a second gate line 1).

Regarding claim 10, Gu discloses a display device comprising a dual gate array substrate (Fig. 4), comprising: 
a plurality of pairs of gate lines (Fig. 4, gate lines 1)  and a plurality of data lines (Fig. 4, data lines 2), 
wherein the plurality of pairs of gate lines and the plurality of data lines intersect perpendicularly to define a plurality of display units arranged in an array (Fig. 4; [0034], plurality of pixel units arranged in an array is bounded by the set of data lines 2 and the gate lines 1 where a display unit was two adjacent pixel units), 
the display units comprising two sub-pixels of a same color (Fig. 4; [0034], Every two adjacent columns of pixel units of the plurality of pixel units have the same color), and 
the sub-pixels of the same color on both sides of one data line being coupled to the one data line (Fig. 4; [0034], each data line 2 controls two adjacent columns of pixel units having the same color).
claim 12, Gu renders anticipated the claim limitations in consideration of the grounds of rejection of claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0260370 A1 by Gu in view of U.S. Patent Publication 2020/0118476 A1 by Kim et al.  (“Kim.”)

Regarding claim 2, Gu discloses the dual gate array substrate according to claim 1. wherein: each row of the display units comprise the display units of three colors arranged periodically (Fig. 4, RRGGBB pattern of three colors repeats periodically for each row). 
Gu does not teach each column of the display units comprises the display units of two colors arranged alternately. However, in the analogous art of display units with two adjacent sub-pixels of the same color, Kim teaches a subpixels having a first color and subpixels having a second color are alternatively arranged in the column direction. In that configuration, a data line was connected alternatively connected to at least the first sub-pixel color or the second sub-pixel color (Kim Fig. 6; [0104] and [0106]). This allowed the concurrent driving the plurality of gate (Kim [0113]). 
It would have been obvious before the effective filing date of the invention to have similarly alternated colors in a column direction to provide the additional charging time compensation. One of ordinary skill in the art would have been motivated to provide enough of a charging rate of a data voltage to desirably represent a color, particularly when the data voltage VD swings between the high level value and the low level value in a high resolution display panel, which has an insufficient charging time, a subpixel may not have been sufficiently charged (Kim Fig. 6; [0111] and [0004]).
Regarding claim 11, Gu in view of Kim renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.

Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0260370 A1 by Gu in view of Foreign Patent Publication KR 2006/0028969 A by Lee et al. (“Lee.”) 
Regarding claim 4, Gu does not teach the dual gate array substrate according to claim 3, wherein: the two sub-pixels of the display unit comprise a first sub-pixel and a second sub-pixel arranged along a row direction of the display units in the row of the display units (Fig. 4 that two adjacent columns of pixel units comprising a display unit were arranged in a row direction); and 
the first sub-pixels of all the display units are coupled to one of the first gate line and the second gate line (Fig. 4, both pixel units were coupled to the first gate line 1). 

However, in the analogous art of displays where a data line controlled two adjacent columns of pixel units, Lee teaches the gate line were arranged at least two per row of pixel electrodes/units to facilitate a plurality of pixel electrodes so that was no need to form a separate repair line, thereby reducing repair costs and repair time. One of the pixel units was connected to a first gate line of the two gate lines per row and the other was connected to a second gate line of the two gate lines per row (Lee Fig. 3 and 8; Abstract). It would have been obvious before the effective filing date of the invention to have had two gate lines per row of pixel electrodes instead of a single gate line when the pixel electrodes were both connected to the same data line as taught by Lee. One or ordinary skill in the art would have been motivated to take advantage of having no need to form a separate repair line, and thereby reducing repair costs and time  (Lee Fig. 3 and 8; Abstract). 

Regarding claim 5, Gu does not teach the dual gate array substrate according to claim 4, wherein: in an odd row of the display units, the second sub-pixels of all the display units are coupled to the first gate line, and the first sub-pixels of all the display units are coupled to the second gate line; and 
in an even row of the display units, the first sub-pixels of all the display units are coupled to the first gate line, and the second sub-pixels of all the display units are coupled to the second gate line.
However, in the analogous art of displays where a data line controlled two adjacent columns of pixel units, Lee teaches the gate line were arranged at least two per row of pixel Lee Fig. 3 and 8; Abstract). Particularly, in an odd row, the first sub-pixels of a display unit were connected to a second type/even gate line G2q+1 and second sub-pixels were connected to a first type/odd gate line G2q. In an even row, the first sub-pixels were connected to the first type/odd gate line G2q+3 and the second sub-pixels were connected to a second type/even gate line G2q+2. (Lee Fig. 3 and 8; Abstract).
It would have been obvious before the effective filing date of the invention to have had two gate lines per row of pixel electrodes instead of a single gate line when the pixel electrodes were both connected to the same data line as taught by Lee. One or ordinary skill in the art would have been motivated to take advantage of having no need to form a separate repair line, and thereby reducing repair costs and time  (Lee Fig. 3 and 8; Abstract). 


Regarding claim 6, Gu does not teach the dual gate array substrate according to claim 3, wherein in the row of the display units, the first sub-pixels and the second sub-pixels of all the display units are coupled to the data lines at same sides of all the display units.
However, in the analogous art of displays where a data line controlled two adjacent columns of pixel units, Lee teaches the gate line were arranged at least two per row of pixel electrodes/units to facilitate a plurality of pixel electrodes so that was no need to form a separate repair line, thereby reducing repair costs and repair time. Both pixel electrodes/units were connected to the one side of the data line. (Lee Fig. 3 and 8; Abstract). It would have been Lee Fig. 3 and 8; Abstract). 

Regarding claim 7, Gu does not teach the dual gate array substrate according to claim 6, wherein: in an odd row of the display units, the first sub-pixels and the second sub-pixels of all the display units are coupled to the date lines at left sides of all the display units; and in an even row of the display units, the first sub-pixels and the second sub-pixels of all the display units are coupled to the data lines at right sides of all the display units.
However, in the analogous art of displays where a data line controlled two adjacent columns of pixel units, Lee teaches the gate line were arranged at least two per row of pixel electrodes/units to facilitate a plurality of pixel electrodes so that was no need to form a separate repair line, thereby reducing repair costs and repair time. Both of the pixel units in an odd row were connected to a data line Dp+1from their left sides, and in an even row, they were connected to a data line Dp from their right sides (Lee Fig. 3 and 8; Abstract). It would have been obvious before the effective filing date of the invention to have had two gate lines per row of pixel electrodes instead of a single gate line when the pixel electrodes were both connected to the same data line as taught by Lee. One or ordinary skill in the art would have been motivated to take advantage of having no need to form a separate repair line, and thereby reducing repair costs and time  (Lee Fig. 3 and 8; Abstract). 

claim 8, Gu does not teach the dual gate array substrate according to claim 1, further comprising a common electrode line parallel to the data line and disposed between the two sub-pixels 
While Gu teaches a transmission line 3 parallel to the data line 2 and disposed between two display units and a data line disposed between two sub-pixels, Gu does teach the transmission line was a common electrode line.  However, in the analogous art of displays where a data line controlled two adjacent columns of pixel units, Lee teaches the gate line were arranged at least two per row of pixel electrodes/units to facilitate a plurality of pixel electrodes so that was no need to form a separate repair line, thereby reducing repair costs and repair time. The common electrode is formed over the entire surface of the display panel and received a transmission of a common voltage. A sustain voltage line provided the common voltage between pixel electrodes as shown in Fig. 3 (Lee Fig. 3; Abstract; Pages 3 and 9). It would have been obvious before the effective filing date of the invention to have had two gate lines per row of pixel electrodes instead of a single gate line when the pixel electrodes were both connected to the same data line as taught by Lee. One or ordinary skill in the art would have been motivated to take advantage of having no need to form a separate repair line, and thereby reducing repair costs and time  (Lee Fig. 3 and 8; Abstract). 

Regarding claim 9, Gu does not teach the dual gate array substrate according to claim 1, wherein polarities of data voltages transmitted through adjacent data lines are opposite to each other.
However, in the analogous art of displays where a data line controlled two adjacent columns of pixel units, Lee teaches the gate line were arranged at least two per row of pixel Lee Fig. 3 and 8; Page 3). It would have been obvious before the effective filing date of the invention to have had two gate lines per row of pixel electrodes instead of a single gate line when the pixel electrodes were both connected to the same data line as taught by Lee. One or ordinary skill in the art would have been motivated to take advantage of having no need to form a separate repair line, and thereby reducing repair costs and time and reducing signal delay  (Lee Fig. 3 and 8; Abstract and Page 4). 
Regarding claim 13, Gu in view of Lee renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above.
Regarding claim 14, Gu in view of Lee renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 15, Gu in view of Lee renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 16, Gu in view of Lee renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.
Regarding claim 17, Gu in view of Lee renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above.
Regarding claim 18, Gu in view of Lee renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above.



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621
  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621